Dismiss and Opinion Filed July 31, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-01404-CV

                         IN THE INTEREST OF M.R., JR., ET AL.

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 10-00100-W

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       By notice dated June 5, 2013, the Court notified appellant that his brief was overdue. We

directed appellant to file his brief and an extension motion within ten days, and warned that

failure to do so would result in dismissal of the appeal. See TEX. R. APP. P. 38.8(a)(1). To date,

appellant has not filed his brief, an extension motion, or communicated with the Court regarding

the appeal. Accordingly, we dismiss the appeal for want of prosecution.



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
121404F.P05                                        CHIEF JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

IN THE INTEREST OF M.R., JR., ET AL.             On Appeal from the 304th Judicial District
                                                 Court, Dallas County, Texas
No. 05-12-01404-CV                               Trial Court Cause No. 10-00100-W.
                                                 Opinion delivered by Chief Justice Wright,
                                                 Justices Lang-Miers and Lewis participating.

        In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDERED that appellee the Texas Department of Family and Protective Services recover its
costs of this appeal, if any, from appellant Michael Reeves, Sr.


Judgment entered July 31, 2013




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                           –2–